201 F.2d 48
NATIONAL LABOR RELATIONS BOARDv.MICHALIK.
No. 11537.
United States Court of Appeals, Sixth Circuit.
December 19, 1952.

George J. Bott, A. Norman Somers and Mary Williamson, Washington, D. C., and Harry N. Casselman, Detroit, Mich., for petitioner.
Davidow & Davidow, Detroit, Mich., for respondent.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the Board's findings that respondent violated Section 8(a)(1, 3, 5) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 158(a)(1, 3, 5), are supported by substantial evidence on the record as a whole; that the denial of respondent's motion for continuance did not constitute an abuse of discretion or result in the denial of due process of law; and that compliance with the filing requirements of Section 9(f) of the National Labor Relations Act, as amended, 29 U.S.C.A. § 159(f), need not be alleged and proved as a condition precedent to the exercise of jurisdiction over a labor controversy by the Board, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the National Labor Relations Board be enforced.